957 F.2d 912
294 U.S.App.D.C. 163
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Lucius MCKOY.
Nos. 91-8012, 92-5035.
United States Court of Appeals, District of Columbia Circuit.
Feb. 11, 1992.

Before SILBERMAN, STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petition for a writ of mandamus and the application to proceed in forma pauperis, it is


2
ORDERED that the application to proceed in forma pauperis be granted.   The Clerk is directed to enter the petition for a writ of mandamus on the court's general docket.   It is


3
FURTHER ORDERED that the petition be denied.   On July 26, 1991, the district court granted petitioner's motion for correction of illegal sentence.   Petitioner has therefore obtained the relief requested, making his petition moot.